           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    -CENTRAL DIVISION
                                        '


JEFFREY HARRISON                                             PLAINTIFF

v.                      No. 4:21-cv-321-DPM

AJAY KUMAR and SRAN TRANS, INC.                           DEFENDANTS

                                ORDER
     Harrison's attorneys, Kyle L. Mathis and W. Cagney McCormick,
are not admitted to practice in this Court. Their motion to appear pro
hac vice was denied without prejudice due to lack of local counsel.
Unless an eligible attorney appears on Harrison's behalf by 17 June
2021, he will proceed pro se.       In that event, Mr. Mathis and Mr.
McCormick must provide the Clerk's Office with Harrison's complete
contact information by that date.
     So Ordered.

                                                     V'
                                    D .P. Marshall Jr.
                                    United States District Judge
